DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to Claim 1, lines 7-8, “a circumferential surface extending from the first surface to the second surface” is not clear. The drawings and written specification [0015] show other surfaces between the first surface and the circumferential surface and between the second surface and the circumferential surface. Furthermore, the circumferential surface in the drawings does not extend as far as the second surface. As a result, it is unclear how broad “extending from the first surface to the second surface” should be examined. The Examiner suggests “a circumferential surface extending between the first surface and the second surface” as stated in [0015] would appropriately represent what is present in the drawings and written specification.
With regard to Claim 9, the claim recites “the first surface comprises…a sloped face”. It is not clear if the second surface must also have a parallel sloped face in order for the first surface to be opposed to the second surface as required in Claim 1. The drawings and written description of the drawings suggest that the first surface is not opposed to the second surface; therefore, it is not clear if a “sloped face” of the first surface is still considered “opposed” to a second surface that is not parallel to the first surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over DeMarco (US 2005/0082213) in view of McEachern (US 4,563,275).

    PNG
    media_image1.png
    200
    217
    media_image1.png
    Greyscale

With regard to Claim 1, DeMarco discloses a chromatography cartridge and method of manufacturing (Abstract). DeMarco discloses a chromatography plug comprising a body, the body comprising a first surface, a second surface opposing the first surface, and a passage through the body extending from an opening in the first surface to an opening in the second surface (Figure 4, [0025], chromatography plug 216 with upper surface 234 (first surface) and lower surface opposing upper surface (second surface), with a central bore (passage) extending through the body).
DeMarco discloses a circumferential surface extending from the first surface to the second surface (Figure 4, [0025], side surface extending from upper surface 234 to opposing surface).
DeMarco discloses a plurality of ridges, located on the first surface, wherein each of the plurality of ridges having a first end and an opposed second end, and the first end of each of the plurality of ridges being closer to one another than the second ends of each of the plurality of ridges (Figure 4, [0025], ridges 215).
DeMarco discloses a bridge located between the first ends (Figure 4, [0025], tube 235). DeMarco discloses that the tube 235 can be integrally formed with the remainder of the plug 216 or the tube 235 can be coupled to the upper surface 234 by a variety of fasteners and/or adhesives known to those of ordinary skill in the art ([0022]).
However, DeMarco is silent to the bridge extending into the body.
McEachern discloses a novel column cartridge for a chromatography apparatus (Abstract). McEachern discloses that an interior of a tube has a circular shoulder extending around the circumference of an inner tube surface and into which a smaller plug or tube is sealed (C2/L35-46). It would be obvious to one of ordinary skill in the art that sealing the tube 235 of DeMarco within the plug body such that the tube extends into the body and rests on a circumferential shoulder combined with adhesives as stated in [0022] of DeMarco would create a beneficial seal for the tube 235 within the plug body.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the bridge of DeMarco to extend into the body, as taught by McEachern, such that the tube extends into the body and rests on a circumferential shoulder, combined with the adhesives of DeMarco, in order to create a beneficial seal for the tube 235 within the plug body.
With regard to Claims 2 and 3, DeMarco discloses wherein the plurality of ridges comprises three ridges (Claim 2), wherein the three ridges and the bridge are arranged in a hub and spoke pattern with the bridge at the center (Claim 3) (Figure 4, [0025]).
With regard to Claims 4 and 6, DeMarco discloses wherein the body (Claim 4) and the ridges and bridge (Claim 6) are a polymeric material ([0019], the plug may be an olefin, PET, PTFE, or FEP, among others).
With regard to Claim 8, DeMarco discloses wherein the circumferential surface is cylindrical (Figure 4, [0025]).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over DeMarco (US 2005/0082213) in view of McEachern (US 4,563,275), as applied to the claims above, and in further view of Pohl (US 2016/0187306).
With regard to Claims 5 and 7, DeMarco discloses wherein the body and the ridges and bridge are a polymeric material ([0019], the plug may be an olefin, PET, PTFE, or FEP, among others). However, DeMarco is silent to wherein the body (Claim 5) and the ridges and bridge (Claim 7) are polyvinylidene fluoride.
Pohl discloses a vial cap for removing a matrix component from a liquid sample (Abstract). Pohl discloses that filter plugs may be made of polypropylene, PTFE, or polyvinylidene fluoride, among others ([0025]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the body (Claim 5) and the ridges and bridge (Claim 7) of DeMarco to be made of polyvinylidene fluoride rather than polypropylene or PTFE, as taught by Pohl, since Pohl establishes equivalency of these materials for manufacturing filter plugs.
Claims 1-4, 6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Brownlee (US 4,283,280) in view of August (US 6,530,288), Blaschyk (US 2013/0306563), and McEachern (US 4,563,275).

    PNG
    media_image2.png
    530
    230
    media_image2.png
    Greyscale

With regard to Claims 1, 2, and 3, Brownlee discloses that plastic seal plugs insert into each end of an elution column tube (Abstract). Brownlee discloses a chromatography plug comprising a body, the body comprising a first surface, a second surface opposing the first surface, and a passage through the body extending from an opening in the first surface to an opening in the second surface (Figure 5, C4/L44-66, laterally extending portion 42 (chromatography plug) with first surface that is sloped between central bore and filter unit 40, and second surface adjacent to the opposite end of the central bore). Brownlee discloses a circumferential surface extending from the first surface to the second surface (Figure 5, C4/L44-66, side circumferential surface between first and second surfaces).
However, Brownlee is silent to the body comprising a plurality of ridges, located on the first surface wherein each of the plurality of ridges has a first end and an opposed second end, and the first end of each of the plurality of ridges being closer to one another than the second ends of each of the plurality of ridges (Claim 1), wherein the plurality of ridges comprises three ridges (Claim 2).

    PNG
    media_image3.png
    472
    595
    media_image3.png
    Greyscale

August discloses a housing for use in preparing a sample for chemical analysis, the housing comprising at least three ridges (Claim 2), the ridges integral with the housing, and defining a supporting profile for holding a sorbent retaining member (Abstract). August discloses that the projections 28 (ridges) form an imaginary supporting profile for a porous frit or sorbent retaining member (C4/L30-44). The Examiner notes that the sloped profile of the first surface, the peripheral rim, and the frit or filter of August match the sloped profile of the first surface, the peripheral rim, and the frit or filter of Brownlee.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the body of Brownlee to comprise a plurality of ridges, located on the first surface wherein each of the plurality of ridges has a first end and an opposed second end, and the first end of each of the plurality of ridges being closer to one another than the second ends of each of the plurality of ridges (Claim 1), wherein the plurality of ridges comprises three ridges (Claim 2), as taught by August, in order to support the filter unit of Brownlee.
However, modified Brownlee is silent to a bridge located between the first ends, the bridge extending into the body (Claim 1), wherein the three ridges and the bridge are arranged in a hub and spoke pattern with the bridge at the center (Claim 3).
Blaschyk discloses that spokes or legs may be connected together by a hub to form a support for a chromatography column (Abstract, Figure 1, [0097]). 
Furthermore, McEachern discloses a novel column cartridge for a chromatography apparatus (Abstract). McEachern discloses that an interior of a tube has a circular shoulder extending around the circumference of an inner tube surface and into which a smaller plug or tube is sealed (C2/L35-46). It would be obvious to one of ordinary skill in the art that allowing a hub support to engage a circumferential shoulder inside the central bore of Brownlee would further support the filter unit of Brownlee.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for a bridge to be located between the first ends of modified Brownlee, the bridge extending into the body (Claim 1), wherein the three ridges and the bridge are arranged in a hub and spoke pattern with the bridge at the center (Claim 3), as taught by Blaschyk and McEachern, in order to further support the filter unit of Brownlee. 
With regard to Claim 4, Brownlee discloses wherein the body is a polymeric material (C5/L6-30, the seal plug assembly is made out of any suitable inert plastic, including PTFE).
With regard to Claim 6, Brownlee discloses wherein the body is a polymeric material (C5/L6-30, the seal plug assembly is made out of any suitable inert plastic, including PTFE). However, modified Brownlee is silent to wherein the ridges and bridge are a polymeric material.
August discloses that the housing, including the projections 28, may be made of any material that is not appreciably soluble in solvents used for chemical analysis (i.e., inert), include olefins and PTFE (C2/L40-56).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the ridges and bridge of modified Brownlee are a polymeric material, as taught by August, in order to make these structures inert against any solvents used for chemical analysis.
With regard to Claim 8, Brownlee discloses wherein the circumferential surface is cylindrical (Figure 5, C4/L44-66, side circumferential surface between first and second surfaces).
With regard to Claim 9, the first surface of modified Brownlee comprises a peripheral rim located at the periphery of the first surface, the first surface defining a central opening, the peripheral rim having a top face directed away from the second face (Brownlee, Figure 5, C4/L44-66, peripheral rim in contact with filter 40). 
The first surface of modified Brownlee comprises a sloped face extending from the peripheral rim to the opening in the first surface, wherein the sloped face forms an obtuse angle with the peripheral rim (Brownlee, Figure 5, C4/L44-66, sloped face from bottom of filter 40 to central bore).
Modified Brownlee comprises wherein each of the plurality of ridges is recessed from the top face, each of the plurality of ridges having a top surface distal to the first surface and the bridge having a top surface (Claim 1, August, Figure 4, C4/L30-44).
Modified Brownlee comprises the bridge extending into the body at the opening in the first surface and supported by an interior surface of the passage and the bridge having a top surface external to the body and facing away from the first surface (Claim 1).
With regard to Claim 10, modified Brownlee comprises a chromatography column cartridge comprising a tube having a first end and a second end opposite the first end (Brownlee, Figure 3, C4/L44-66). Modified Brownlee comprises the chromatography plug of Claim 9 located in the first end with the circumferential surface in sealing communication with the tube (Claim 9, see Figure 3 of Brownlee in which the circumferential surface is in sealing communication with the column tube). Modified Brownlee comprises a porous partition located in the central opening and contacting the peripheral rim and supported by the top surfaces of the plurality of ridges and the top surface of the bridge (Figure 3, C4/L44-46, filter 40, Claim 1).
With regard to Claim 11, modified Brownlee comprises a chromatography column cartridge comprising a tube having a first end and a second end opposite the first end (Brownlee, Figure 3, C4/L44-66). Modified Brownlee comprises the chromatography plug of Claim 9 located in the first end with the circumferential surface in sealing communication with the tube (Claim 9, see Figure 3 of Brownlee in which the circumferential surface is in sealing communication with the column tube). Modified Brownlee comprises a porous partition located in the central opening and contacting the peripheral rim and supported by the top surfaces of the plurality of ridges and the top surface of the bridge (Figure 3, C4/L44-46, filter 40, Claim 1).
Furthermore, Brownlee discloses that the column is closed at each end with an end plug (C4/L44-46). Therefore, the other end of the column of modified Brownlee comprises a second chromatography plug of Claim 9 located in the second end with the circumferential surface of the second chromatography plug in sealing communication with the tube (Claim 9, see Figure 3 of Brownlee in which the circumferential surface is in sealing communication with the column tube). Modified Brownlee comprises a second porous partition located in the central opening of the second chromatography plug and contacting the peripheral rim of the second chromatography plug (Figure 3, C4/L44-46, filter 40, Claim 1).
Brownlee discloses chromatography medium located within the tube between the porous partition and the second porous partition (Figure 3, C4/L44-66, packing 38).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Brownlee (US 4,283,280) in view of August (US 6,530,288), Blaschyk (US 2013/0306563), and McEachern (US 4,563,275), as applied to the claims above, and in further view of Pohl (US 2016/0187306).
With regard to Claims 5 and 7, modified Brownlee discloses all the limitations in the claims as set forth above. Modified Brownlee comprises wherein the body and the ridges and bridges are a polymeric material (Claims 4 and 6, PTFE). However, modified Brownlee is silent to wherein the polymeric material is polyvinylidene fluoride (Claim 5), wherein the ridges and bridge are polyvinylidene fluoride (Claim 7).
Pohl discloses a vial cap for removing a matrix component from a liquid sample (Abstract). Pohl discloses that filter plugs may be made of polypropylene, PTFE, or polyvinylidene fluoride, among others ([0025]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the body (Claim 5) and the ridges and bridge (Claim 7) of modified Brownlee to be made of polyvinylidene fluoride rather than PTFE, as taught by Pohl, since Pohl establishes equivalency of these materials for manufacturing filter plugs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777